t c memo united_states tax_court edward j fine petitioner v commissioner of internal revenue respondent docket no filed date edward j fine pro_se timothy froehle for respondent memorandum findings_of_fact and opinion haines judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for after concessions the sole issue for all amounts are rounded to the nearest dollar petitioner concedes he failed to report dollar_figure of dividend income respondent concedes petitioner’s gambling_losses equal his gambling income respondent also concedes petitioner was at least years old on the last day of continued decision is whether petitioner is entitled to an itemized_deduction for home mortgage interest we hold he is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference petitioner resided in california when the petition was filed petitioner filed a federal_income_tax return for on the schedule a itemized_deductions attached to petitioner’s return he claimed a dollar_figure deduction for home mortgage interest respondent issued petitioner a deficiency_notice disallowing the claimed mortgage interest_deduction petitioner filed a petition with this court contesting the deficiency_notice continued petitioner’s tax_year and further concedes therefore that petitioner is entitled to an additional exemption see sec_1_151-1 income_tax regs i burden_of_proof opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer proves that he or she has satisfied certain requirements sec_7491 see 122_tc_143 petitioner has neither claimed that the burden shifts to respondent nor shown that he complied with the requirements of sec_7491 the burden_of_proof therefore remains on petitioner see rule a ii home mortgage interest_deduction petitioner claims he is entitled to a home mortgage interest_deduction for subject_to certain limitations not applicable here a taxpayer is generally allowed to deduct home mortgage interest_paid within the taxable_year see sec_163 h d deductions however are a matter of legislative grace and a taxpayer bears the burden of proving that he has complied with the specific requirements for any deduction claimed indopco inc v commissioner unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and in effect for the year at issue u s 292_us_435 see also rule a taxpayers bear the burden of substantiating the amount of any claimed deduction by maintaining the records needed to establish entitlement see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir a taxpayer’s self-serving declaration is generally not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 petitioner failed to present any documentation or other credible_evidence showing that he paid home mortgage interest in petitioner rather offered only his own self-serving and uncorroborated testimony we are not required to accept such testimony nor do we here see 87_tc_74 petitioner has failed to meet his burden_of_proof accordingly we sustain respondent’s determination to disallow the dollar_figure home mortgage interest_deduction in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
